—■ In an action to recover damages for breach of contract, defendant appeals from an order of the Supreme Court, Nassau County (Harwood, J.), dated January 21, 1983, which denied its motion for summary judgment dismissing the complaint. Order reversed, on the law, with costs, motion granted and complaint dismissed. The oral agreement, whereby plaintiff Elisha Najjar was to purchase his copartners’ interest in real property, and, holding title to such property as trustee, thereafter to assign his interest to an alleged joint venture comprised of himself and defendant, is squarely within the Statute of Frauds and thus is unenforceable (see Backus Plywood Corp. v Commercial Decal, 317 F2d 339; Pounds v Egbert, 117 App Div 756; General Obligations Law, § 5-703; cf. Mattikow v Sudarsky, 248 NY 404). This rule may not be evaded by claiming that even though the agreement for the transfer of the property itself is unenforceable, the agreement to enter this business arrangement is valid (s eeBelmar Contr. Co. v State of New York, 233 NY 189, 194). Accordingly, Special Term erred in denying defendant’s motion for summary judgment. Titone, J. P., Lazer, Thompson and Weinstein, JJ., concur.